                 Case 1:20-cr-00183-RJJ ECF No. 294, PageID.1718 Filed 08/25/21 Page 1 of 1

                           UNITED STATES DISTRICT COURT - WESTERN DISTRICT OF MICHIGAN
                                            CRIMINAL MINUTE SHEET
USA v.       TY GERARD GARBIN                                                           DISTRICT JUDGE:         Robert J. Jonker

    CASE NUMBER                       DATE                  TIME (begin/end)            PLACE                   INTERPRETER
    1:20-CR-183-03                   8/25/2021            4:00 - 4:50 p.m.           Grand Rapids




                                                               APPEARANCES
Government:                                              Defendant:                                       Counsel Designation:
                                                                       Nicole Springstead-Stolte
Nils R. Kessler/Austin Jacob Hakes                       Gary K. Springstead/Mark A. Satawa               Retained

             TYPE OF HEARING                                   DOCUMENTS                                 CHANGE OF PLEA
    Arraignment:                                     Defendant's Rights                    Charging Document:
       mute             nolo contendre                                                         Read           Reading Waived
                                                     Waiver of Indictment
       not guilty       guilty                                                             Guilty Plea to Count(s)
                                                     Other:
    Final Pretrial Conference                                                              of the
    Detention        (waived     )
                                                                                           Count(s) to be dismissed at sentencing:
    Motion Hearing
    Revocation/SRV/PV                            Court to Issue:

    Bond Violation                                   Order of Detention                        Presentence Report Ordered
    Change of Plea                                   Notice of Sentencing                     Presentence Report Waived
                                                     Order Appointing Counsel                 Plea Accepted by the Court
✔   Sentencing
    Trial
                                                 ✔   Other:                                   Plea Taken under Advisement
                                                 Judgment
    Other:                                                                                     No Written Plea Agreement

                                                                SENTENCING

Imprisonment: 75 months                                                Plea Agreement Accepted:     ✔   Yes     No

Probation:                                                             Defendant informed of right to appeal:    ✔   Yes      No
                                                                       Counsel informed of obligation to file appeal:      ✔ Yes   No
Supervised Release: 3 years
Fine: $ 2,500.00                                                       Conviction Information:
Restitution: $                                                             Date: 1/27/21
                                                                           By: Plea
Special Assessment: $ 100.00
                                                                           As to Count (s): Indictment

ADDITIONAL INFORMATION:
Government motion (272) and defense motion (274) granted.




                    CUSTODY/RELEASE STATUS                                               BOND AMOUNT AND TYPE

Remanded to USM                                                           $

CASE TO BE:                                                            TYPE OF HEARING:

Reporter/Recorder:         Paul Brandell                               Case Manager:         S. Bourque
